Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 1 of 15 PageID 7462



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 TB FOOD USA, LLC, a
 Delaware Limited Liability
 Company,

             Plaintiff,

 v.                                   CASE NO. 2:17-cv-9-FtM-29NPM

 AMERICAN MARICULTURE, INC.,
 a Florida Corporation,
 AMERICAN PENAEID, INC., a
 Florida Corporation, and
 ROBIN PEARL,

             Defendants.

 AMERICAN MARICULTURE, INC.,
 a Florida Corporation,

             Counter-Plaintiff,
 v.

 PB LEGACY, INC., a Texas
 Corporation, KENNETH GERVAIS,
 and RANDALL AUNGST,

             Counter/Third-Party
             Defendants.

                               OPINION AND ORDER

       This matter comes before the Court on Defendant American

 Mariculture, Inc.’s Motion for Partial Relief from the Court’s

 Opinion and Order on Summary Judgment (Doc. #308) filed on June 8,

 2020. Plaintiff filed a Response in Opposition (Doc. #311) on June

 29, 2020, joined in by PB Legacy. (Doc. #312.) Defendants filed a
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 2 of 15 PageID 7463



 Reply (Doc. #315) on August 6, 2020, and on August 17, 2020,

 Plaintiff filed a Sur-Reply. (Doc. #318.)

                                      I.

        Pursuant to Fed. R. Civ. P. 60(b)(6), defendant American

 Mariculture, Inc. (AMI or defendant) seeks relief from a portion

 of the Court’s Opinion and Order (Doc. # 306) resolving summary

 judgment motions.      Rule 60(b)(6) provides that a party may seek

 relief from a final judgment, order, or proceeding when there is

 “any reason that justifies relief.” FED. R. CIV. P. 60(b)(6).              A

 Rule    60(b)(6)    movant   “must    persuade    the   court    that   the

 circumstances are sufficiently extraordinary to warrant relief.”

 Toole v. Bexter Healthcare Corp., 235 F.3d 1307, 1317 (11th Cir.

 2000) (quoting Booker v. Singletary, 90 F.3d 440, 442 (11th Cir.

 1996)). Moreover, "[t]he party seeking relief has the burden of

 showing that absent such relief, an 'extreme' and 'unexpected'

 hardship will result." Griffin v. Swim-Tech Corp., 722 F.2d 677,

 680 (11th Cir. 1984).

     The reason that justifies relief, AMI asserts, is that the

 summary judgment Opinion and Order sua sponte decided an issue not

 raised by any party without providing the notice and opportunity

 to be heard required by Rule 56(f).              Rule 56(f) provides in

 relevant part:

     (f) Judgment Independent of the Motion. After giving notice
     and a reasonable time to respond, the court may:


                                       2
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 3 of 15 PageID 7464



         (1)    grant summary judgment for a nonmovant;

         (2)    grant the motion on grounds not raised by a party;
                or
         (3)    consider summary judgment on its own after
                identifying for the parties’ material facts that
                may not be genuinely in dispute.

 FED.    R.   CIV.    P.   56(f).      Where    a    legal    issue    has    been    “fully

 developed,         and    the    evidentiary        record    is     complete,      summary

 judgment is entirely appropriate even if no formal notice has been

 provided.”         Morningstar Healthcare, LLC v. Greystone & Co., Inc.,

 294 F. App’x 542, 544 (11th Cir. 2008) (quoting Artistic Entm’t.

 Inc. v. City of Warner Robins, 331 F.3d 1196, 1202 (11th Cir.

 2003)).      Additionally, AMI asserts that even if the Court properly

 considered the issue, it reached the wrong result.

        For the reasons set forth below, the motion is denied.

                                                    II.

        The Court’s April 10, 2020 Opinion and Order set forth the

 underlying facts in some detail (Doc. #306, pp. 3-11), which the

 Court    adopts       and       incorporates       herein    without     repeating.      As

 relevant      to    the     current    motion,       three   written     documents      are

 important:          On December 14, 2014, the relevant parties entered

 into a Mutual Non-Disclosure Agreement (the NDA).                           On January 1,

 2015, the relevant parties entered into a Grow-Out Agreement.                            On

 January 28, 2016, in an effort to resolve disputes which had

 arisen, Randal Aungst, the vice president of Primo, and Robin

 Pearl, AMI’s Chief Executive Officer, signed a one-page, untitled

                                                3
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 4 of 15 PageID 7465



 handwritten document (which the Court will herein refer to as the

 Settlement Term Sheet). (Doc. #20-3; Doc. #120, ¶ 11; Doc. #120-1,

 ¶ 10.)

        AMI’s current motion relates to Count I of the Amended

 Complaint, which alleges a breach of contract claim against AMI.

 Specifically, Count I asserts         that the NDA and the Grow-Out

 Agreement were valid, binding and enforceable contracts which AMI

 breached.    (Doc. #20, ¶¶ 83-97.)         In its Answer, AMI denied that

 it had breached either contract.           (Doc. #81, ¶¶ 83-97.)       As part

 of its Defenses and Affirmative Defenses, AMI stated that the

 breach of contract count failed to state a claim because both the

 NDA and the Grow-Out Agreement “were terminated by the Settlement

 [Term    Sheet],”   and   stated    that     the   Settlement   Term     Sheet

 constituted a novation of both prior agreements.            (Doc. #81, p.

 20.)

        AMI moved for summary judgment as to Count I, arguing in

 relevant part that it did not breach the NDA and the Grow-Out

 Agreement as alleged in Count I of the Amended Complaint because

 these contracts were no longer in effect. (Doc. #252, pp. 9-11;

 Doc. #20, pp. 21-23.) Specifically, AMI asserted the NDA was

 superseded by the Grow-Out Agreement, thereby extinguishing AMI’s

 obligations under the NDA. (Doc. #252, pp. 9-10.) AMI then asserted

 that the Grow-Out Agreement was terminated by the Settlement Term

 Sheet, thus ending AMI’s obligations under the Grow-Out Agreement.

                                       4
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 5 of 15 PageID 7466



 (Id.) In support of these assertions, AMI pointed to explicit

 provisions of the Settlement Term Sheet and the parties’ subsequent

 performance.    The   Settlement    Term   Sheet   is   reproduced   below:




                                       5
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 6 of 15 PageID 7467



       AMI argued that certain provision of the Settlement Term Sheet

 (“Release lawsuit. Terminate agreement.            Mutual release past,

 present + future”) demonstrated that both parties understood the

 Settlement Term Sheet to constitute an “enforceable agreement”

 between them that was a “final and complete statement of terms”

 governing the parties’ relationship.           (Doc. #252, pp. 10-11.)

 Thus, according to AMI, its only surviving obligations were set

 forth in the Settlement Term Sheet.        (Id.)   Count I, however, did

 not allege that AMI breached the Settlement Term Sheet.               (Doc.

 #20, pp. 21-23.)      Thus, AMI argued, it was entitled to summary

 judgment on Count I.      (Doc. #252, pp. 9-11; Doc. #308, p. 3.)

       Plaintiff’s    Corrected    Joint    Response   in   Opposition    to

 Defendants’ Motion for Final Summary Judgment asserted there were

 genuine issues of material fact regarding the Settlement Term

 Sheet, and that “[i]ndeed, a fair reading and review of the Term

 Sheet alone begs the question, is the Term Sheet an enforceable

 agreement?” (Doc. #273, p. 22.) Pursuing the theme that                 the

 Settlement Term Sheet was not an enforceable agreement, Plaintiff

 stated that “[a]lthough a general understanding may have existed

 between Primo [PB Legacy] and Defendants as to the termination of

 their business relationship in the January 2016 Term Sheet, the

 essential specific terms pertaining to the winding down of their

 relationship were not addressed or resolved.”               (Id.   at 23.)

 Addressing partial performance, Plaintiff stated “[t]he mere fact

                                       6
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 7 of 15 PageID 7468



 the Parties partially performed some of the Term Sheet’s provisions

 (the portions above the dividing line on the Term Sheet) is not

 dispositive on the issue of whether the Term Sheet itself is an

 enforceable agreement . . ..” (Id.)              Finally, Plaintiff maintained

 that “[i]t is beyond reasonable dispute there is a plethora of

 documents and testimony in the record since the inception of the

 case demonstrating and underscoring the lack of mutual assent and

 clear divide as to what was actually agreed to under the Term

 Sheet.” (Id.)

       In the Opinion and Order (Doc. #306), the Court stated that

 “[e]ssentially, AMI asserts that the Term Sheet is a new contract

 which terminated the Grow-Out Agreement, while TB Food asserts

 that the Term Sheet is not a contact at all.” (Id., p. 24.) The

 Court recognized that Defendant’s assertion - that it was entitled

 to summary judgment as to Plaintiff’s breach of contract (Count I)

 claim because the Settlement Term Sheet terminated the Grow-Out

 Agreement - was implicitly premised on the argument that the

 Settlement    Term   Sheet   had   to       be    an   enforceable   “subsequent

 agreement.” (Id., pp. 22-23.)

       The Court first determined that the Grow-Out Agreement did

 not supersede the NDA, finding each agreement addressed different

 subject matters. (Doc. #306, p. 22.) Accordingly, the Court denied

 Defendants’ Motion for Final Summary Judgment as to the alleged

 breach of the NDA in Count I. (Id.)

                                         7
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 8 of 15 PageID 7469



       The Court then rejected AMI’s assertion that the Settlement

 Term Sheet is an “enforceable” contract which displaced AMI’s

 duties under the Grow-Out Agreement. (Id., p. 28.) The Court found

 the Settlement Term Sheet did not include essential specific terms

 pertaining to the parties’ purported agreement. (Id., pp. 22, 28.)

 Consequently, the Court found the Settlement Term Sheet did not

 supersede the Grow-Out Agreement as a “subsequent agreement” and

 therefore denied, in part, Defendants’ Motion as to Count I. (Id.,

 pp. 23-24, 28.)

       Additionally, the Court considered whether the Settlement

 Term Sheet was a valid “modification” of AMI’s responsibilities

 under the Grow-Out Agreement, which demonstrated that AMI did not

 breach the Grow-Out Agreement. (Doc. #306, pp. 23-24, 28-29.) The

 Court found disputed issues of material fact concerning this issue,

 and therefore denied the Defendants’ Motion for Final Summary

 Judgment on that ground. (Id., pp. 28-29.)

                                         III.

       Defendant argues that the Court went beyond the arguments of

 the parties and decided sua sponte that the Settlement Term Sheet

 does not constitute an enforceable agreement.             (Doc. #308, pp. 2-

 7.)   Defendant    argues   that   no       party   affirmatively   sought   a

 determination that the Settlement Term Sheet was unenforceable.

 (Id., p. 2.) Rather, Defendant maintains its argument was that the

 Settlement Term Sheet superseded the Grow-Out Agreement and the

                                         8
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 9 of 15 PageID 7470



 NDA, while Plaintiff simply argued there are genuine issues of

 material fact regarding whether the Term Sheet constitutes an

 enforceable agreement between the parties. (Id., pp. 2-3.) Because

 the grant of summary judgment was independent of the motion before

 the Court, defendant argues, the notice and response requirements

 of F. R. Cv. P. 56(f) were applicable but were not afforded by the

 Court. (Id., pp. 8-10.)

       Plaintiff responds that the Court did not sua sponte grant

 summary judgment because it ruled on an issue that was a key

 “component of the arguments of the parties,” that being, whether

 the Settlement Term Sheet was an enforceable agreement which

 superseded the NDA and Grow-Out Agreement. (Doc. #311, pp. 2-3.)

       The Court did not violate Rule 56(f). Plaintiff and Defendant

 disagreed about whether the Settlement Term Sheet terminated AMI’s

 obligations under the Grow-Out Agreement. If the Court was to

 resolve whether AMI was correct in its assertion that it no longer

 had   obligations    under    the   Grow-Out   Agreement,      it   necessarily

 follows   that   the   Court   was    required   to       resolve   whether   the

 Settlement Term Sheet was an enforceable “subsequent agreement.”

 Thus, the Court ruled on a “component of the arguments made by

 both parties,” by resolving the effect of the Settlement Term

 Sheet. Morningstar, 294 F. App’x at 544.

       AMI had adequate notice and opportunity to argue the issue of

 whether    the   Settlement    Term   Sheet    was    a    valid,   enforceable

                                        9
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 10 of 15 PageID 7471



  “subsequent agreement.” Indeed, AMI raised the issue in its summary

  judgment    motion,   asserting    that    the   Settlement    Term   Sheet

  “constituted an enforceable agreement between them.” (Doc. #252,

  pp. 10-11.) Plaintiff responded that, at the very least, “there is

  a genuine issue of material fact as to whether the January 2016

  Term Sheet constitutes an enforceable agreement,” and that a “fair

  reading” of the Settlement Term Sheet called into question whether

  the Term Sheet was an enforceable contract. (Doc. #273, pp. 22-

  23.) Plaintiff emphasized that it believed the Settlement Term

  Sheet was missing essential specific terms, and that there was a

  “lack of mutual assent and clear divide as to what was actually

  agreed to under the Term Sheet.” (Id., p. 23.) Defendant replied,

  setting forth certain facts and concluding:

        Based on the foregoing, a preponderance of the evidence
        demonstrates that the Settlement Agreement [Term Sheet]
        was and is a valid agreement that released the parties
        from any prior claims, including Plaintiffs’ Count I for
        breach of contract.

  (Doc. #282, pp. 6-7.)(emphasis added.)

        AMI   also   characterized   the    Settlement   Term   Sheet   as   “a

  novation of both prior agreements.” (Doc. #81, p. 20.) (emphasis

  added). A novation is defined as a “mutual agreement between the

  parties for the discharge of a valid existing obligation by the

  substitution of a new valid obligation.” Aronowitz v. Health-Chem

  Corp., 513 F.3d 1229, 1237 (11th Cir. 2008) (emphasis added). Under

  Florida law, “[t]o prove the substitution of the new contract for

                                       10
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 11 of 15 PageID 7472



  the old, four elements must be shown: (1) the existence of a

  previously valid contract; (2) the agreement of the parties to

  cancel the first contract; (3) the agreement of the parties that

  the second contract replace the first; and (4) the validity of the

  second contract.” Thompson v. Jared Kane Co., 872 So. 2d 356, 361

  (Fla. 2d DCA 2004) (emphasis added).

                                      IV.

        In the alternative, Defendant argues the Court’s finding that

  the Settlement Term Sheet is not a valid subsequent agreement was

  simply wrong, and is contradicted both by Plaintiff’s allegations

  and the available evidence. (Doc. #308, pp. 10-19.) Defendant

  points to Plaintiff’s descriptions of the Settlement Term Sheet in

  the initial and amended complaints. (Id., pp. 10-12.) The initial

  and amended complaints which state, in part:

        28. On January 28, 2016, Primo and AMI signed a one-page
        handwritten list of terms by which they would settle
        their differences and disengage from one another (the
        “Term Sheet”).

        29. While not a model of clarity, the Term Sheet is
        fairly interpreted as providing that the parties would
        wind down operations and terminate their business
        relationship on April 30, 2016.

  (Doc. #1, p. 9.)

        48. The Term Sheet was intended to provide an outline
        for a more formal and detailed agreement by which the
        parties would wind down their relationship and terminate
        the Grow-Out Agreement on April 30, 2016, or 20 months
        earlier than originally contemplated by the Grow-Out
        Agreement. No further agreement was executed by the
        parties, however.

                                       11
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 12 of 15 PageID 7473




        49. In the Term Sheet, (i) AMI and Primo agreed to
        terminate the Grow-Out Agreement early and provide
        mutual releases of one another, (ii) Primo agreed to
        dismiss the lawsuit, leave the premises by April 30,
        2016, pay $40,000 up front and $35,000 three weeks later,
        and provide AMI certain labor and health related
        documentation requested by AMI, and (iii) AMI agreed it
        would not destroy any Primo broodshrimp prior to April
        30, 2016.

  (Doc. #20, pp. 10-11.) While these statements provide evidence of

  the parties’ intent to “wind down their business relationship and

  terminate the Grow-Out Agreement” in the future, they do not change

  the fact that the Settlement Term Sheet was lacking essential terms

  to the parties’ alleged agreement, and thus, as a matter of law,

  is not an enforceable contract. Jacksonville Port Auth., City of

  Jacksonville v. W.R. Johnson Enters., Inc., 624 So. 2d 313, 315

  (Fla. 1st DCA 1993)(“[I]f there has been no agreement as to

  essential terms, an enforceable contract does not exist.”).

        The Court found the form and substance of the Settlement Term

  Sheet were inconsistent with “the degree of formality attending

  similar contracts” intended to settle complex business disputes

  and   litigation,   and   to   terminate   a   contractual   relationship

  involving hundreds of thousands of dollars. (Doc. #306, pp. 25-

  26.) In sum, the Court concluded “it is not reasonable to believe

  that the one-sheet handwritten, sometimes cryptic note sets forth

  all terms to terminate a contract with a business which just ten




                                       12
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 13 of 15 PageID 7474



  months later sold for over $2.7 million.” (Id., p. 26.)             The Court

  continues to be of that view.

        Additionally, the Court examined “the relationship of the

  parties” in finding that the Settlement Term Sheet lacked essential

  terms of a termination agreement. (Doc. #306, pp. 26-27.) Given

  the parties’ business history of executing two written agreements

  (the NDA and Grow-Out Agreement),            as compared to the sparse

  language of the Term Sheet, the Court concluded this omission

  provided further evidence that the Term Sheet was lacking one of

  the most essential terms to the parties’ alleged agreement. (Id.,

  pp. 26-27.) It is well-settled under Florida law, “where the

  essential terms of an agreement remain open, subject to future

  negotiation,    there   can   be   no    enforceable   contract.”    See   CSX

  Transp., Inc. v. Prof'l Transp., Inc., 467 F. Supp. 2d 1333, 1340

  (M.D. Fla. 2006) (quoting Suggs v. DeFranco's, Inc., 626 So. 2d

  1100, 1101 (Fla. 1st DCA 1993)).

        Robin Pearl’s February 7, 2017 affidavit and Randall Aungst’s

  January 26, 2017 and February 28, 2017 affidavits do not remedy

  the omission of essential terms in the Settlement Term Sheet.

  Similarly, the newly submitted email exchange between Plaintiff’s

  counsel, Roger Miller, and Robin Pearl (Doc. #308-1), even if

  properly considered,      does not      change the result.1 Indeed, on


  1 Notably, Defendants provided no reason as to why the January 29,
  2016 email between Mr. Miller and Mr. Pearl was not provided

                                          13
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 14 of 15 PageID 7475



  January 29, 2016, just one day after execution of the Settlement

  Term   Sheet,   Mr.   Miller    stated      in   an   email   to    Mr.   Pearl    “I

  understand we are close to an agreement,” and Mr. Miller stated

  that he was working on “draft revised agreements.”                  (Doc. #308-1,

  p. 3.) Subsequent emails show the two individuals continue to

  bicker over the terms of their “agreement.”              (Doc. #308-1, pp. 1-

  7.) If anything, Mr. Pearl and Mr. Miller’s email exchange further

  demonstrates the parties were not in agreement about the terms of

  the Settlement Term Sheet.

         Defendant also argues that the Settlement Term Sheet is a

  binding contract because of the parties performance under it, such

  as AMI allowing       the release of         Primo’s    animals and granting

  Plaintiff   until     April    30,   2016    to   remove      all   animals,      and

  Plaintiff, on the other hand, paying $40,000.00 to AMI, along with

  providing proof of workers’ compensation insurance and health

  certificates for animals. (Doc. #308, pp. 17-19); See Stouffer

  Hotel Co. v. Teachers Ins. Annuity Ass’n, 737 F. Supp. 1553, 1559

  (M.D. Fla. 1990) (holding that several factors, including whether

  there has been partial performance, must be evaluated to determine

  whether a preliminary commitment should be considered binding).

  Partial performance, however, is just one aspect in determining


  earlier. It is noted that a motion for reconsideration should not
  be used to “present evidence that could have been raised prior to
  the entry of judgment.” Bey v. Carrington Mortg. Servs., LLC, 805
  F. App'x 981, 984 (11th Cir. 2020).

                                         14
Case 2:17-cv-00009-JES-NPM Document 357 Filed 03/31/21 Page 15 of 15 PageID 7476



  whether a contract exists and is binding; see also Midtown Realty,

  Inc., 712 So. 2d at 1252 (also considering the type of contract,

  the relationship of the parties, and degree of formality attending

  similar contracts in determining whether a contract encompasses

  all essential terms and is therefore binding). The Court continues

  to find that the parties’ performance under the Term Sheet cannot

  overcome the deficiencies of the purported agreement as “neither

  a contract nor any of its provisions come into existence” when

  essential terms are lacking. Gibson v. Courtois, 539 So. 2d 459,

  460 (Fla. 1989).

        Accordingly, it is hereby

        ORDERED:

        Defendants’ Motion for Partial Relief (Doc. #308) from the

  Court’s Opinion and Order on Summary Judgment is DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this __31st__ day of

  March 2021.




  Copies: Counsel of record




                                       15
